Citation Nr: 0204691	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-22 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for basal 
cell carcinoma, as due to exposure to Agent Orange and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a June 2001 rating decision, the 
RO granted the veteran's claims for service connection for 
post-traumatic stress disorder and a total rating based upon 
individual unemployability due to service-connected 
disabilities.  In March 2002, the veteran was afforded a 
hearing before the undersigned Board Member.  At that time, 
he withdrew appeal of his claims for service connection for a 
chronic cough, probably due to frequent post nasal drip and 
service connection for chloracne as due to exposure to Agent 
Orange and increased (compensable) ratings for shell fragment 
wound scars of the left and right lower extremities.  The 
appeal withdrawals were reduced to writing in the hearing 
transcript.  Accordingly, the Board will confine its 
consideration to the matter as set forth on the decision 
title page.

As to veteran's claim for service connection for basal cell 
carcinoma as due to exposure to Agent Orange, the Board 
observes that, in an unappealed March 1997 decision, the RO 
denied service connection for basal cell carcinoma as a 
result of exposure to Agent Orange and noted that there was 
no evidence that basal cell carcinoma, chloracne or other 
acneform diseases or soft tissue sarcoma were related to the 
veteran's period of active service, including exposure to 
Agent Orange.  This determination is final and may not be 
reopened without evidence deemed to be new and material.  See 
38 C.F.R. § 3.156(a) (2001).  The current appeal comes before 
the Board from a RO rating decision of August 1999 that 
denied the claim of entitlement to service connection for 
basal cell carcinoma as due to exposure to Agent Orange.

While it is not made clear in the record, it appears that the 
RO reopened the veteran's claim and denied it on the merits 
in its August 1999 rating action.  However, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim can be reopened, 
and the issue on the title page has been characterized to so 
reflect.  38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1.  An unappealed March 1997 RO decision denied service 
connection for basal cell carcinoma of the skin, chloracne or 
other acneform diseases and soft tissue sarcoma, as a result 
of exposure to herbicides.

2.  The evidence added to the record since the RO decision 
that denied service connection for basal cell carcinoma bears 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
consideration of the merits of the claim on appeal.

3.  No competent medical evidence has been submitted to 
demonstrate that the veteran has basal cell carcinoma related 
to his period of active military service, including exposure 
to Agent Orange.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1997 rating decision is 
new and material; the claim for service connection for basal 
cell carcinoma secondary to exposure to Agent Orange is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2001).

2.  Basal cell carcinoma was not incurred, directly or 
presumptively, or aggravated in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO, in a decision dated March 1997, denied service 
connection for basal cell carcinoma of the skin, chloracne or 
other acneform diseases and soft tissue sarcoma as a result 
of exposure to herbicides.  The RO found at the time that the 
medical and scientific evidence did not support the 
conclusion that basal cell carcinoma of the skin was 
associated with herbicide exposure.  The veteran was duly 
notified of the RO's action but did not appeal and the 
decision became final, based on the evidence then of record.  
38 U.S.C.A. §7105. 

The evidence considered by the RO at the time of its March 
1997 decision that denied service connection for basal cell 
carcinoma of the skin included the veteran's service medical 
records that are entirely negative for reference to a skin 
abnormality of the head or face or carcinoma.  In June 1968, 
the veteran sustained multiple fragment wounds to his thigh 
and abdomen that caused a perforated left descending colon.  
Thereafter, in August and September, the clinical records 
document treatment for a rash on his feet, legs, groin and 
buttocks variously diagnosed as tinea corporis and thought to 
be a mal-absorption problem due to prescribed medication.  A 
December 1969 Medical Board report reflects the veteran's 
complaints of abdominal pain, and findings that he was fit 
for duty.  A separation examination report is not of record.
 
The RO also reviewed post-service VA and non-VA medical 
records and reports dated from 1970 to 1992.  VA examination 
reports prepared in March 1973 and November 1975 are not 
referable to a skin disease or basal cell carcinoma.  Private 
medical records, dated in August 1992, demonstrate that the 
veteran underwent re-excision of a basal cell carcinoma in 
the left medial canthus.  

The March 1997 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1997 decision that was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his claim 
was filed in 1999, the regulations in effect prior to August 
29, 2001 are for application.  Nevertheless, to whatever 
extent the new legislation has changed the approach to 
developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  

An application to reopen the veteran's claim was received by 
the RO in May 1999.  The evidence added to the record since 
the March 1997 rating action that denied service connection 
for basal cell carcinoma of the skin, chloracne or other 
acneform diseases and soft tissue sarcoma as a result of 
exposure to herbicides includes VA and non-VA medical records 
and reports, dated from 1999 to 2001, records considered by 
the Social Security Administration (SSA) in conjunction with 
the veteran's claim for disability benefits and the veteran's 
oral and written statements.

Added to the record is a May 1999 statement from C.M.D., 
M.D., who reported treating the veteran since April 1991.  
Dr. D. said that the veteran's past medical history included 
exposure to Agent Orange in service.

A June 1999 statement from B.J.C., M.D., indicated that he 
saw the veteran that month with a lesion on his right cheek.  
An enclosed June 1999 private pathology report of punch 
biopsy of the veteran's right cheek diagnosed basal cell 
carcinoma and multiple epidermal inclusion cysts.

The veteran underwent VA examinations in June 1999.  
According to the examination reports, he was known to have 
multiple scattered subcutaneous lipomas.  He had a history of 
excision of basal cell carcinoma of the skin of the left 
medial canthus in approximately 1995 and a history of recent 
excision of basal cell carcinoma of the skin of the right 
cheek with multiple epidermal inclusion cysts.  A past 
history of chloracne without any current lesions suggestive 
of chloracne was also noted.  He currently had a keratotic 
lesion of the right lateral external nose.  Examination 
findings included multiple scattered subcutaneous lipomas, 
status post excision of previous basal cell carcinomas of the 
skin of the right cheek and left medial canthus and keratotic 
lesion of the skin of the right lateral external nose, 
possibly basal cell carcinoma.  There was no evidence of 
active chloracne.  Diagnoses included status post chloracne 
without current lesions of chloracne; and multiple scattered 
subcutaneous lipomas; status post excision of basal cell 
carcinomas of skin with current keratotic lesion on the right 
lateral external nose.

Also added to the record is a July 1999 letter from A. R. H., 
M.D., a radiation oncologist, to B.C., M.D.  Dr. H. noted the 
veteran's history of Agent Orange exposure and that he had a 
basal cell carcinoma previously removed from his left inner 
canthal area.  The physician indicated that the veteran 
developed a rapidly growing basal cell carcinoma on the right 
side of the nose, also diagnosed as basal cell carcinoma and 
excised.  He reported that pathology studies revealed a 
multifocal basal cell carcinoma with tumor present at the 
deep margin for which the veteran was referred for radiology 
treatment.  Dr. H. stated that "[I]n summary, therefore, we 
have a patient with Agent Orange exposure with an aggressive 
basal cell carcinoma of the right nasolabial fold area."

In July 2000, the RO received records from the SSA reflecting 
that the veteran was found to be totally disabled as of April 
1999 and awarded disability benefits due to peripheral 
vascular disease and post-traumatic stress disorder.  Among 
the records the RO received was a July 1999 medical record 
from J.K.M., M.D. that diagnosed rheumatoid arthritis.  Dr. 
M. noted that a "new problem is a right cheek skin cancer 
that is to be removed soon.  It was also determined that [the 
veteran's] subcutaneous fibroid nodules were possibly due to 
[A]gent [O]range exposure."

A March 2001 VA examination report reflects the veteran's 
history of excision of basal cell carcinoma from the left 
side of the nose in 1991 and from the right side of the nose 
in 1999.  It was noted that he underwent radiation treatment 
that was completed in 1999.  The diagnosis also included 
small areas of basal cell carcinoma in the right dorsal hand.

At his March 2002 Board hearing, the veteran testified that 
he first developed carcinoma in 1992 that required another 
excision in 1999.  He reported that he had a lot of herbicide 
exposure during his service in the infantry in Vietnam and 
believed that it caused his carcinoma.  The veteran said his 
physician had talked with him about sun exposure.  He 
indicated that both his private physicians told him that they 
thought Agent Orange caused his type of cancer because of its 
fast growth.  

The evidence received since the March 1997 decision consists 
of VA and non-VA medical records and reports, documenting 
diagnoses of basal cell carcinoma, a doctor's report possibly 
suggesting a link between his basal cell carcinoma and Agent 
Orange and the veteran's and his representative's statements 
regarding his basal cell carcinoma that are new and do bear 
directly on the question of whether this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, do bear directly and substantially upon the 
specific matter under consideration; this evidence is so 
significant as to warrant consideration of the merits of the 
claim on appeal.  See Hodge.  Thus, this evidence is new and 
material and reopens the veteran's claim of entitlement to 
service connection for basal cell carcinoma.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a); Hodge.  The Board's 
analysis must then proceed to an evaluation of the claim on 
the merits.

II.  Service Connection

A.  Preliminary Matters

As mentioned above, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West Supp. 2001)), that substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions (West Supp. 2001). 

In addition, VA has published new regulations that were 
created for the purpose of implementing the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOCs 
clarified what evidence would be required to establish 
service connection for basal cell carcinoma as due to 
exposure to Agent Orange.  The veteran responded to the RO 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Additionally, because the RO essentially considered the issue 
on the merits, there is no prejudice to the veteran by the 
Board's proceeding to consideration of the issue on the 
merits after reopening the claim.  Moreover, the veteran has 
been provided the opportunity to argue his case on the merits 
and has done so.  See Bernard v. Brown, supra.

B.  Analysis

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, that has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service incurrence will be presumed for certain chronic 
diseases, including certain malignant tumors, if manifested 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, 
including a presumption of service-connection under this 
section, a veteran, who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (f) (West Supp. 
2001).  In the case of such a veteran, service incurrence for 
the following diseases will be presumed if they are manifest 
to a compensable degree within specified periods, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).

In this regard, the Board observes that, in August 1996 and 
again most recently in November 1999, VA issued a notice in 
which it was determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
should not be extended to skin cancer, and as set forth in 
the 1999 Notice specifically, including malignant melanoma, 
basal cell carcinoma, and squamous cell carcinoma. See 
Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-
59243 (1999).

However, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence is required.  See, e.g., Savage v. Gober, 10 
Vet. App. 488, 497 (1997) (even where continuity of 
symptomatology since service is shown, competent evidence is 
required to relate current condition to that symptomatology).  
That is to say that if service connection is not supported 
under a presumptive paragraph, a determination must be made 
whether the disease was actually incurred in or aggravated by 
service.  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998)."  In other words, without doubting for a moment the 
sincerity of the veteran's accounts of his medical problem, 
the Board must be mindful that only medical professionals may 
make valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The veteran served in the Republic of Vietnam and, therefore, 
was exposed to Agent Orange in service.  In regard to whether 
the veteran's exposure to Agent Orange caused his basal cell 
carcinoma, because this form of cancer is not listed in 38 
C.F.R. § 3.309(e), the appellant is not entitled to the legal 
presumption that this disorder is etiologically related to 
exposure to herbicide agents in service.  The Board is bound 
by VA regulations and may not extend this presumption to 
basal cell carcinoma.  The fact that basal cell carcinoma is 
not among the diseases listed in 38 C.F.R. § 3.309(e) does 
not preclude the appellant from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d 1039; Brock, 10 Vet. App. 155. 

In this case, basal cell carcinoma was not demonstrated 
either during the veteran's active military service or for 
many years following his separation from military service.  
Basal cell carcinoma was first shown in approximately 1992, 
more than twenty years after discharge.  Therefore, 
presumptive service connection is not warranted for the 
claimed disorder on the basis of manifestation of a malignant 
tumor within one year of service discharge.  Nor is he 
entitled to direct service connection since, for such a 
finding the veteran must establish that he has a current 
disability, and that there is "a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service."  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(quoting Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
However, there is no medical evidence that links the 
veteran's basal cell carcinoma, first found many years after 
service, to military service, any incident of service origin 
or, more particularly, to exposure to an herbicide, including 
Agent Orange, in service.  Therefore, service connection 
would not be warranted for the disorder either on the basis 
of direct service incurrence or on a presumptive basis as a 
result of herbicide exposure or as having been manifest to 
the required degree within one-year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

What the veteran and his representative request in this case 
is that the Board resort to conjecture in order to find that 
the veteran's basal cell carcinoma originated in service.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Bloom v.West and Black v. Brown, supra.  The veteran asserts 
that medical records reflect his exposure to Agent Orange and 
diagnosis of basal cell carcinoma.  The Board has conceded 
that the veteran was exposed to the herbicide in service.  
Nevertheless, the fact that one event followed another, does 
not mean that the first caused the second.  This, at bottom, 
is a medical determination, and the competent medical 
evidence of record fails to show any causal relationship 
between current basal cell carcinoma and exposure to Agent 
Orange in service.

Dr. M., in July 1999, reported that the veteran's 
subcutaneous fibroid nodules had been determined as possibly 
due to Agent Orange exposure.  She was treating the veteran 
for an unrelated disability, and it is unclear as to whether 
she had reviewd relevant medical records or was reporting 
history as given by the veteran.  In any event, she offered 
it as a possibility unsubstantiated by any medical evidence, 
and, as such, this statement is speculation, at best.  

As to the other physicians who reported the veteran's onset 
of basal cell carcinoma after exposure to Agent Orange, that 
fact alone is of no meaningful consequence in the context of 
this claim.  Such statements merely relate the facts that the 
veteran was exposed to Agent Orange and that he has basal 
cell carcinoma and that the latter occurred after the former; 
this relates to a temporal relationship but not to a causal 
one.  They do not identify any specific disability related to 
Agent Orange exposure.  As to the basal cell carcinoma 
diagnosed, the record contains no indication that a medical 
professional is of the opinion that the veteran had incurred 
the disorder as a consequence of exposure to active military 
service, including exposure to Agent Orange.  The only items 
of evidence supporting the presence of a causal relationship 
between the exposure to Agent Orange and the development of 
basal cell carcinoma are the veteran's statements to that 
effect.  He, however, has not shown that he possesses the 
technical competence to establish such a relationship. 

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the appellant has 
presented in this case are his assertions regarding the cause 
of his basal cell carcinoma.  Such evidence, however, is not 
sufficient to establish entitlement to the claimed benefit.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 Vet. 
App. at 186.  See also Espiritu v. Derwinski, 2 Vet. App. at 
492; Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
for basal cell carcinoma due to exposure to Agent Orange must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted, and the claim 
is reopened.  To this extent, the appeal is allowed.

Service connection for basal cell carcinoma as a result of 
exposure to Agent Orange is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

